Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 1 of 37

EXHIBIT A

 
Co So 4S DR Ww BP WY Le

NH NY NH NO NL NN NR Rw mm kek
ao ND DA FF YW HY —|-— DBD OO CO BR ON Ot UR llr UCD

Case 2:20-cv-00792-SPL Document 1-1

Scott A. Booth (SBN 024170)

KASDAN LIPPSMITH TURNER LLP
3200 N. Central Ave., Suite 2100
Phoenix, Arizona 85012

(602)224-7800

Fax (602)224-7801

E-Mail: kasdancourt@kasdancdlaw.com

Timothy S. Menter (SBN 020240)
MENTER & WITKIN LLP
19800 MacArthur Bivd., Suite 300
Irvine, California 92612
(949)250-9000

E-mail: tmenter@menterwitkinlaw.com

Attormeys for Plaintiff
SANTAN CROSSING PROFESSIONAL PLAZA
CONDOMINIUM ASSOCIATION

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

SANTAN CROSSING PROFESSIONAL | CASENO.::
PLAZA CONDOMINIUM
ASSOCIATION, an Arizona nonprofit
corporation,

Plaintiff,
Vv.
WESTFIELD INSURANCE
COMPANY; and DOES 1 through 50,

Defendants.

 

 

 

 

Plaintiff Santan Crossing Professional Plaza Condominium Association (“Plaintiff”), by
and through undersigned counsel, as the real party in interest and as the assignee of Cooper
Commons Office LLC (“Cooper Commons”), hereby alleges and claims as follows.

GENERAL ALLEGATIONS COMMON TO ALL COUNTS

 

1. Plaintiff is an Arizona non-profit corporation and is the condominium association
for the professional plaza known as Santan Crossing Professional Plaza (the “Project”) located
in Chandler, Maricopa County, Arizona, with the authority and capacity to institute and prosecute

this action in the State of Arizona pursuant to A.R.S, §33-1242(4) and the Condominium

Filed 04/23/20 Page 2 of 37

JEFF FINE

‘OGlerk of the Sueerior Court
By Vanessa Garcia. Deputy

Date 04/02/2020 Time 12:44:

 

Description Arount
ean CASER CV2020-004257 ~--------
CIVIL NEW CONPLATNT 545.00
TOTAL ARGUNT 75.00

Recelpth 27754041

CV2020-004257

COMPLAINT

 

 
Oo fo N DH A BR |W PO eS

NH NH NHN KN NY DO DD DR DD mw imme kkk
“ao ND UM SB BW) NB KF OS CO OO HONK OR OR Ul ODO OO;

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 3 of 37

Declaration for the Project and Declaration of Covenants, Conditions, and Restrictions
(“Declaration”), recorded as document 2009-0993810 at the Maricopa County Recorder’s
Office, as a judgment creditor, and by an assignment of rights.

2. Upon information and belief, Westfield Insurance Company (“Westfield’’) is now
and at all times herein mentioned has been a corporation duly authorized to transact business as
an insurance company in the State of Arizona.

3. Defendant Insurer Does | through 25, and each of them, are persons, corporations
or other entities which are authorized to do and do business in the State of Arizona as insurers.
Insurer Does 1 through 25, and each of them, issued one or more policies of insurance which
names Plaintiff as an insured and provided, or potentially provides, coverage for all or a portion
of claims made against Plaintiff. The true identities of Insurer Does 1 through 25, and each of
them, are currently unknown to Plaintiff and Plaintiff therefore prays for leave to amend this
Complaint to assert the proper names of each such insurer when their identities are discovered.

4, Does 26 through 50, and each of them, were the managerial agent, employee,

predecessor, successor, joint-venture, co-conspirator, alter ego and/or representative of the

'|| defendants identified in paragraphs 2 and/or 3 above and acted with the permission, authorization | =

and/or ratification and consent of such other defendants. Plaintiff is informed, believes, and
thereon alleges that each fictitiously named defendant was in some way responsible for,
participated in, or contributed to the matters that Plaintiff complains of, and has legal
responsibility for those matters, The true identities of Does 26 through 50 are currently unknown
to Plaintiff and Plaintiff therefore prays for leave to amend this Complaint to assert the proper
names when their identities are discovered. (The defendants identified in paragraphs 2 above

and the Doe Defendants are jointly and severally referred to herein as “Defendants”.)

5. Cooper Commons was the developer of the Project consisting of 11 buildings and
common areas.

6. Cooper Commons hired Reliance Build, Inc. (“RBI”) as the general contractor.

7. Pursuant to written construction agreements entered into between Cooper

 

 
oO Oo SN DR DW & WD YN =

NHN NO NH KN NO ND ND RG RD kek et
oO SN AO OH BF WY NO S&— OD CO OS NI DR AH BR DD De OO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 4 of 37

Commons and RBI, RBI was contractually obligated, amongst other terms, to name Cooper
Commons as an additional insured on its general liability insurance policies.

8. Certificate of Occupancy were issued with respect to the 11 buildings at the
Project commencing in 2008 with the entire Project being completed thereafter.

9. Plaintiff gave Cooper Commons and RBI notice of defective construction and the
opportunity to make an offer to repair the defects at the Project.

10. | Cooper Commons and RBI did not respond to Plaintiff's pre-litigation notice.

11. Onor about June 8, 2015, Plaintiff commenced a civil action in the Superior Court
of Arizona, County of Maricopa, captioned Santan Crossing Professional Plaza Condo. Assoc.
Vv. Cooper Commons Office, LLC, et al., Case No. CV2015-091851 (“Underlying Action”)
against Cooper Commons, RBI and others alleging the defective construction of the Project and
resulting property damage.

12. ‘Plaintiff amended its complaint and filed on February 23, 2017 its Second
Amended Complaint in the Underlying Action, a copy of which is attached as Exhibit A.

13. Upon information and belief, after the filing of the Underlying Action, Cooper
Commons and/or RBI tendered their respective defense and indemnity to Westfield...

14. Westfield made, executed and delivered to RBI multiple policies of primary
liability policies providing $1 million per occurrence and $2 million product/completed -
operations aggregate limits including, but not limited to, policy number CMM 4 190 434,
renewed annually with consecutive periods from December 29, 2007 to December 29, 2009 and
March 31, 2009 to March 31, 2014. Westfield also provided RBI with umbrella coverage.
(These insurance policies are collectively referred to as “Westfield Policies”).

15. In addition to coverage subject to policy limits, the Westfield Policies also
included coverage for certain amounts in addition to limits as specified in the policies’
Supplementary Payments coverages.

16. | Cooper Commons qualified as an insured to the primary general liability policies

issued by Westfield to RBI as a result of certain additional insured endorsements.

 

 
o CO NSN DWN WA BP WY NHN BH

NH NHN NH NN NR ND NR RG weet pet pet
Co SD OR Be BY! NS KF OD OD OU ON OR UB DO OO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 5 of 37

17. Cooper Commons also qualified as an insured under “Section II — Who is an
Insured” of the Umbrella Coverage Form to the umbrella liability policies issued by Westfield
to RBI, which states that “[a]ny additional insured under any policy of ‘underlying insurance’
will automatically be an insured under this insurance”.

18. Pursuant to the Westfield Policies referred to hereinabove, Defendants promised
to pay all sums which Cooper Commons became obligated to pay because of property damage
occurring during the respective policy periods at the Project and caused by an occurrence.

19. Pursuant to the Westfield Policies, Defendants further agreed to defend Cooper

| Commons on account of such alleged property damage.

20. On May 6, 2016, a default judgment against Cooper Commons was entered in the
amount of $5,593,278.70, representing the cost of repair for various construction defects at the
Project.

21. On December 6, 2016, Plaintiff filed its Application for Writ of Garnishment
pursuant to the Default Judgment against Cooper Commons and against garnishees, including
Westfield. |

22. Thereafter, Westfield agreed to provide Cooper Commons with a defense of the
Underlying Action by appointing Frank Fox, Esq. of the Cavanagh law firm to defend Cooper
Commons’ interests. On information and belief, the defense proffered by Westfield was subject
to an extensive reservation of rights. During the course of this representation, and despite the
fact that the Cooper Commons’ defense was provided subject to a reservation of rights, attorney
Fox concurrently represented Westfield as coverage counsel in other matters. |

23. Westfield also agreed to provide RBI with a defense of the Underlying Action.
On information and belief, the defense provided to RBI was subject to an extensive reservation
of rights. Westfield appointed the Burch & Cracchiolo firm to represent RBI. Burch &
Cracchiolo was also appointed to act as Westfield’s coverage counsel for the Underlying Action.

24. Plaintiff, Westfield, and Cooper Commons entered into a stipulation in

Underlying Action whereby, amongst other stipulated terms, Plaintiff agreed to vacate the May

 

 

 
Oo Co SI DN UN BF YH HH

NY MN NH NN NR NN RQ eet
Qo SN DO OW Fe YW NY S| DBD OO DF MS HR RH BR BD Hm OO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 6 of 37

2016 default judgment against Cooper Commons and Westfield waived its coverage defense
regarding notice and Cooper Commons agreed to file an Answer upon the filing of a Second
Amended Complaint.

25. Prior to trial of the Underlying Action, Plaintiff made a $1.5 million statutory
settlement offer pursuant to Rule 68 of the Arizona Rules of Civil Procedure to Cooper
Commons.

26. Despite having a minimum of $4 million in applicable limits available for Cooper
Commons (not including Supplementary Payments coverage), Westfield rejected the offer and
the Underlying Action proceeded to trial.

27. On December 14, 2018, a judgment, after jury trial, was entered against Cooper
Commons as follows: _

a. Compensatory damages totaling $3,900,000.00 pursuant to a jury verdict.

b. Attorneys’ fees totaling $1,645,554.31.

c. Taxable costs totaling $57,455.94.

d. Expert witness fees totaling $125,590.50. .

After applying an offset in the amount of $265,091.70, the net judgment totaled
$5,473,509.05, with post judgment interest to accrue at 6.25% per annum from date of judgment.
A true and correct copy of the judgment is attached as Exhibit B.

28. Westfield refused to indemnify Cooper Commons for the judgment and thereafter
appealed the judgment. On information and belief, Westfield also refused to post bond to prevent
execution on said judgment as against Cooper Commons.

29. On October 4, 2019, during the pendency of the appeal, Westfield was notified of
Plaintiff's and Cooper Commons’ intent to enter into an agreement consistent with United
Services Auto. Ass’n v. Morris, 154 Ariz, 113, 741 P.2d 256 (1987), in the event Westfield failed
to withdraw its reservation of rights. Westfield was provided 30 days’ notice of the intent to
enter a “Morris Agreement”. Westfield was notified that if its reservation was not withdrawn,

the parties would stipulate that the trial court judgment would become the final judgment.

 

 

 
oOo Se Ss DH MH BR BH LF =

HN NM NY NH BD NR RD RR RD wt etek hhh et
oN DN RT BR WB NRK OD OOlemlmlUGNUNCUCU UB Uh ONO OO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 7 of 37

Westfield refused to either partially or fully withdraw its reservation of rights.

30. In February 2020, Cooper Commons and Plaintiff finalized the Morris Agreement
and Cooper Commons withdrew its appeal allowing the trial court judgment to become the final
judgment in the Underlying Action. The Morris Agreement also contained an assignment by
Cooper Commons to Plaintiff of all rights, claims and causes of action Cooper Commons had
against Westfield including for breach of contract and bad faith.

31. In its own right as a judgment creditor, as a third-party beneficiary of the

Westfield insurance policies and as the assignee of Cooper Commons’ rights against Westfield,

Plaintiff is the real party in interest and hereby files this action against Westfield and Doe
Defendants.
Count I — Direct Action/Application for Writ of Garnishment
(Non-Earnings)
(ARS, §§ 12-1272 through 1597)

32. Plaintiff hereby repeats, realleges, and incorporates by reference each and all of
the allegations contained in paragraphs 1 through 31 of this Complaint.

33. — Plaintiff, as judgment creditor, was awarded a judgment (attached as Exhibit B)
against Cooper Commons, judgment debtor, on December 14, 2018 which became final on
February 12, 2020.

34, Plaintiff, as judgment creditor, believes that Westfield, as garnishee, holds
nonexempt property or money other than wages, with respect to insurance proceeds providing
funds sufficient to satisfy said judgment and that these funds are owed to or belonging to
judgment debtor Cooper Commons, as an added insured pursuant to terms of the Westfield
Policies as set forth above.

35. The ability of Plaintiff to maintain suit against Westfield as an insurer to recover
on a judgment rendered against its insured, Cooper Commons, has long been recognized in
Arizona. “It seems to be settled that after recovering a judgment against an insured under a

liability policy, the injured third person may collect such judgment by instituting garnishment

 

 

 
Co Oo KN DR MH B® WY LY

HN NY NB NH NY ND RD RR meet
oN TD OHO SP YD YB RK CO OD Ow ND DR NH BR WY YY SF oO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 8 of 37

proceedings against the liability insurer." Sandoval v. Chenoweth, 102 Ariz. 241, 428 6 P.2d 98,
102 (Ariz. 1967); see also Smith Stage Co. v. Eckert, 21 Ariz. 28, 184 P. 1001 (Ariz. 1919).

36. Privity between an injured third person and an insurer is created when judgment
is entered against the insured in the underlying suit. See W. Cas. & Sur. Co. v. Evans, 130 Ariz.
333, 334-35, 636 P.2d 111, 113-14 (Ct. App. 1981).

37. | Onthe date of this Complaint/Application, the amount of the outstanding balance
on the judgment of $5,473,509.05 plus accrued interest of $444,251.76, totals $5,917,760.81.
Interest has accrued and continues to accrue at the rate of 6.25% per annum ($937.24/day). The
cost of serving this Writ of Garnishment will be as shown on the Affidavit of Service and may
be added to the judgment.

38. The addresses of the garnishee is:

Westfield Insurance Company
c/o Director of Insurance
100 . 15" Ave., Suite, 102

Phoenix, AZ 85007

39, 29Attached as Exhibit C is a completed Writ of Garnishment and
Summons form and Plaintiff asks that the Writ be issued.

WHEREFORE, Plaintiffs pray for judgment as hereinafter set forth.

Count II — Direct Action Against Insurer
(Third Party Beneficiary)
40. Plaintiff hereby repeats, realleges, and incorporates by reference each and all of
the allegations contained in paragraphs 1 through 39 of this Complaint.
41. The Westfield Policies specifically provide that “[a] person may sue us to recover
on an agreed settlement or on a final judgment against an insured; but we will not be liable for
damages that are not payable under this Coverage Part or that are in excess of the applicable limit

of the insurance.”

 

 

 
Oo CO SNS DB A Re BW PO

NY NH NY NH BY NR RD RO DR wm im eee kt
aon DO RHF YW NY KF DO Oe HS DR HD BR RD RDO SO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 9 of 37

42. The Westfield Policies provide standing to Plaintiff to sue Westfield directly as a
third-party beneficiary on the policies.

43. As Plaintiff has obtained a final judgment against Cooper Commons, an insured,
it is entitled to bring this action to recover on the judgment. Plaintiff is entitled on its own behalf
to assert all claims under the Westfield policy

WHEREFORE, Plaintiffs pray for judgment as hereinafter set forth.

Count III - Breach of Contract
(Duty to Defend and/or Provide Coverage/Indemnify)

44. Plaintiff hereby repeats, realleges, and incorporates by reference each and all of
the allegations contained in paragraphs 1 through 43-4 of this Complaint.

45. The Westfield Policies are contracts of insurance under which Cooper Commons
qualifies as an insured.

46. Westfield owed Cooper Commons a duty to defend and to reasonably settle the
Underlying Action. It also owed Cooper Commons a duty to indemnify for the judgment.

_ 47. Westfield accepted the defense of the action and thus acknowledged its duty to
defend. Westfield breached this duty by improperly appointing counsel with divided loyalties
and by otherwise failing to provide Coopér Commons with a competent defense. Westfield’s
negligent handling of Cooper Commons’ defense injured Cooper Commons.

48. Asaresult of Westfield’s breaches of its defense obligation to Cooper Commons,
Westfield is estopped or otherwise precluded from asserting any purported coverage defenses.

49, Westfield also failed to reasonably settle on behalf of Cooper Commons when it
had the opportunity to do so. It then failed to indemnify Cooper Commons after judgment was
entered against it. |

50. Westfield has materially breached its contractual duties under the insurance
policy owed to Cooper Commons in the Underlying Action as Westfield has failed to undertake

its duties and obligation as set forth in this complaint.

 

 

 
So Oo SN DH CT mR BH He

NN NO NR NRO RD ORD DD Demet pet
ao ND DN Be BY NE BH Oo DO Oe ONO OR OH OND OU OO

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 10 of 37

51. As a direct result of the foregoing breaches of contract by Westfield, the
Underlying Action proceeded to trial and a judgment was entered against Cooper Commons in
the amount of $5,473,509.05. Westfield to date has failed pay this amount and the judgment
remains unsatisfied, further damaging Cooper Commons.

52. Plaintiff, as the assignee of Cooper Commons and the real party in interest, is
entitled to bring this claim for breach of contract against Westfield for the judgment amount.

53. Plaintiff is therefore entitled to all the contractual benefits that Cooper Commons
would otherwise be entitled to and is entitled to assert all contractual claims against Westfield.

54. As such, Plaintiff is entitled to recover the entire amount of the judgment
($5,473,509.05) from Westfield.

WHEREFORE, Plaintiffs pray for judgment as hereinafter set forth.

Count IV - Breach of the Covenant of Good Faith and Fair Dealing
(Insurance Bad Faith)

55. Plaintiff hereby repeats, realleges, and incorporates by reference each and all of
the allegations contained in paragraphs | through 54 of this Complaint.

56. Under Arizona law insurers such as Westfield are subject to an obligation of good
faith and fair dealing in performing its contractual obligations. Insurers owe their insureds an
obligation of equal consideration, fairness, and honesty. Westfield put its own interest above
those of its insured, Cooper Commons, and is acting in bad faith by, among other things, doing
the following:

a. Appointing counsel to defend Cooper Commons pursuant to a reservation
of rights who was concurrently representing Westfield as coverage counsel on other matters;

b. Failing to provide Cooper Commons with a competent defense because of
defense counsel’s conflict of interest;

c. Failing to provide a competent defense to Cooper Commons as a result of
defense decisions that fell below the standard of care including by the selection of improper

experts;

 

 

 

 
oO SF SN DH ON B® YB LP

NO N NO NB NR NY NR NR DR weet tk tt
oN DBD eM FF BY HB KF SD CO OMO HS KR OR OULU OD

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 11 of 37

d. Failing to settle the Underlying Action within policy limits when provided
the opportunity to do so;

€. | Failing to pay the judgment in the Underlying Action while concurrently
failing to post a bond to prevent execution against Cooper Commons’ assets;

f. Interpreting policy provisions and the factual circumstances so as to
resolve known ambiguities and uncertainties against Cooper Commons and to favor its own ;
interests over those of Cooper Commons;

g. Failing to act properly and reasonably upon claims and communications

| from Plaintiff and Cooper Commons in the Underlying Action;

h. Misrepresenting insurance policy provisions, coverages and exclusions;

i. Refusing to grant authority to accept Plaintiff's Rule 68 settlement offer
to Cooper Commons in the Underlying Action;

ih. . Causing Cooper Commons to have a greater exposure than the settlement

offer made by Plaintiff in the Underlying Action; and

k. Taking the actions referenced in subparagraphs (a) through (j) above as
part of a systematic and deliberate scheme to withhold policy benefits that would otherwise be |
due. |

57. Plaintiffis also informed and believes that the respective officers, directors and/or
managing agents and/or employees of Defendants participated in, authorized, and/or ratified the
wrongful conduct of said Defendants.as alleged above.

58. Asaresult of the bad faith conduct of each of the Defendants in this matter Cooper
Commons and Plaintiff, in its own right and as an assignee of Cooper Commons, has suffered
substantial injury as a result of the bad faith conduct set forth herein. |

59. The above described conduct of the Defendants has been and continues to be
unreasonable, capricious, and arbitrary, and constitutes a breach of the covenant of good faith
and fair dealing. The above-described conduct further constitutes malicious, oppressive, and/or

despicable conduct and conscious disregard of Cooper Commons' rights, and stems from

10

 

 

 

 

 
oOo CS SNR OO BF WY Le

BRB NM DB ND NR NR DR Dt eke
ao NO NW PF BD BK DS OO HS KR AW BR BD De |}

 

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 12 of 37

improper and evil motives, including Defendants’ desires to reduce or avoid their obligations to
Cooper Commons, so as to justify an award of punitive and exemplary damages.

60. Additionally, Plaintiffis informed and believes that Defendants’ acts, as described
in the above paragraphs, constitute a systematic, methodical and general scheme to improperly,
unfairly and unreasonably deprive its policyholders, such as Cooper Commons, of the benefits
of insurance coverage to which they are entitled. This is exemplified by the use of Westfield’s
coverage counsel as defense counsel for its insureds pursuant to a reservation of rights.

61. Plaintiff, as the assignee of Cooper Commons and the real party in interest and/or
on its own behalf, is entitled to bring this claim for bad faith against Westfield to enforce Cooper

Commons’ rights as an insured under the policies mentioned herein.

WHEREFORE, Plaintiffs pray for judgment as hereinafter set forth.
PRAYER

WHEREFORE, Plaintiffs pray for judgment for Plaintiff and Order as follows:

1. For issuance of the Writ of Garnishment and Summons, attached as Exhibit C;

2. ‘That Westfield breached its express and implied obligations under the Westfield’
Policies and Arizona law;

3. That Westfield is liable to Plaintiff for damages under the judgment of
$5,473,509.05 plus interest;

4, That Westfield is liable to Plaintiff, as assignee of Cooper Commons, for general
damages for bad faith;

5. That Westfield is liable to Plaintiff, directly and as assignee of Cooper Commons,

for attorney’s fees under A.R.S. § 12-341.01 and other applicable legal principles;

6. Interest on the judgment amount at the legal rate;
7 For prejudgment interest at the legal rate;

8. Punitive and exemplary damages;

9 For costs of suit herein; and

li

 

 

 

 
‘Oo oe ~ ON wn > oS] bho —

N NM NO KN NR NO NR ND Nw mmm ehh ket
oo SN DN A SF BD HH S|§ GS Oo CO NI DH DH RB DH BH KS O&O

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 13 of 37

10. Such other and further relief as the Court deems just.
RESPECTUFULLY SUBMITTED this 2"4 day of April, 2020.

KASDAN LIPPSMITH WEBER TURNER

By: /s/ Scott. A. Booth
Scott A. Booth , Esq.
Attorney for Plaintiffs

MENTER & WITKIN

Timothy S.Menter
Co-Counsel Attorneys for Plaintiffs . -

12

 

 

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 14 of 37

EXHIBIT A

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 15 of 37

Michael K Jeanes, Clerk of Court
*#** Electronically Filed ***
K., Laird, Depity
2/21/2017 12:10:00 PM
Filing ID 81123672

eo S&S 4S DN A BR WD NO mw

Bo NHN NH HN NHN NHN NO HN HO wm oem mm mmf kk pt
a SNS BO OO SP WO HO | DS WO CO IT DB A FP WH NO —& OC

Stephen L. Weber (SBN 022751)
Scott A. Booth (SBN 024170)

Anne E. Meyers (SBN 033042)

KASDAN LIPPSMITH WEBER TURNER LLP
3200 N. Central Ave., Ste. 2100

Phoenix, Arizona 85012

(602) 224-7800

Fax (602) 224-7801

E-Mail: kasdancourt@kasdancdlaw.com

Attorneys for Plaintiffs

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

 

 

IN AND FOR THE COUNTY OF MARICOPA

SANTAN CROSSING PROFESSIONAL
PLAZA CONDOMINIUM ASSOCIATION, Case No. CV2015-091851

jan Arizona non-profit corporation,

Plaintiffs,
SECOND AMENDED COMPLAINT

Vv.

RELIANCE BUILD, INC, an Arizona
corporation, LAMB ARCHITECTS &
ASSOCIATES, INC., an Arizona corporation; (Assigned to the Hon. David Talamante)
LAMB ARCHITECTS, L.L.C.,.an Arizona | -

Limited Liability Corporation; PACIFIC
STUCCO OF ARIZONA, INC., an Arizona

Corporation, et al.,

 

 

 

Defendants.

 

 

Plaintiff SanTan Crossing Professional Plaza (“Plaintiff’ or “the “Association”)
by and through undersigned counsel, as and for its Second Amended Complaint against
Defendants Reliance Build, Inc. (“RBI”), Lamb Architects & Associates, Inc. ( “Lamb?
and Pacific Stucco of Arizona, Inc. (“Pacific”) alleges and claims as follows:

GENERAL ALLEGATIONS COMMON TO ALL COUNTS

1, The Plaintiff is an Arizona non-profit corporation that acts as the

 

 

 

 

 
Co Oe NN AN FWD NY eM

Ny HN HB HN BN ND NO ND Rm mwah kek
oN KO UR Fe BY NY RK OO eOUlNlUDNUCUCUAM UUW UD Ure COO

|| Covenants, Conditions, and Restrictions (“Declaration”), was recorded at document

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 16 of 37

condominium association for the professional plaza known as SanTan Crossing
Professional Plaza (“the Project”) located in Chandler, Maricopa County, Arizona with

authority and capacity to institute and prosecute this action in the State of Arizona...

2. The Condominium Declaration for the Project and Declaration of

2009-0993810 at the Maricopa County Recorder’s Office.

3. The Declaration requires the Association to repair, maintain, and replace
all common area elements, which include but are not limited to the roofs, building

exterior finishes, decorative stone, windows, doors, and other areas.

4, Cooper Commons Office, LLC, (“Cooper Commons”) developed the

Project.

 

5. Cooper Commons hired RBI as a general contractor to plan, design, and
construct the Property.

6. RBI filed a Notice of Non-Parties at Fault on December 6, 2016, naming

“Lamb Architects” and “Pacific Stucco” as non-parties at fault.
7. Plaintiff is informed and believes, and based thereon alleges that
Defendant Lamb Architects & Associates, Inc., authorized and doing business in

Maricopa County, Arizona, participated in one or more of the following tasks: the
planning, design, development, and/or construction of the Project.

8. Plaintiff is informed and believes, and based thereon alleges that

Defendant Lamb Architects, L.L.C., authorized and doing business in Maricopa County,

 

2

 

 
oOo fo ~A ADA wm BF W HO —

NY BM YN BW NY DR mmm et
oN A MW BF OW NHN —§ SF © we QI AN A BR WwW YH = S

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 17 of 37

Arizona, participated in one or more of the following tasks: the planning, design,
development, and/or construction of the Project.

9. Plaintiff_is informed and believes, and based thereon alleges that

Defendant Pacific Stucco of Arizona, Inc., authorized and doing business in Maricopa
County, Arizona, participated in one or more of the following tasks: the planning

design, development, and/or construction of the Project.

10. JOHN DOES I-X and JANE DOES I-X and their spouses, WHITE
CORPORATIONS I-X, BLACK PARTNERSHIPS I-X, AND GRAY LIMITED
LIABILITY COMPANIES I-X are unknown persons/entities which may bear some
responsibility or liability related to the allegations and claims made herein, potentially
including but not limited to any and all subcontractors employed in the construction of

the Project. Plaintiff reserves the right to amend this complaint to add such

‘|| person(s)/entity(ies) a8 additional defendants.

11. All of the acts alleged in this Complaint occurred at the Project, which is

located entirely in Maricopa County, Arizona.

12. This court has jurisdiction over this matter, and venue is proper before this

court.

13. RBI is a company that was involved in and responsible for the planning,

design and construction of the Project.

14. Cooper Commons Office, LLC is a company that was involved in and

responsible for the development of the Property.

 

 

 
o So “SN DR eH Bm WD HNO =

NO HB BR NYO BL KN NHN HN DR ww om imme meme
oo SN BO AT Re BD NO DO (OUlUOOUUMGNUDNCUOCURelUwGON Oe OS

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 18 of 37

15. At some point during the development process, ownership of the common

areas was transferred to the Association.

16. Prior to filing this action, the Association gave Defendants RBI and
Cooper Commons notice of the defective construction and the opportunity to make an

offer to repair the defects.

17. Defendants RBI and Cooper Commons did not respond to Plaintiff's pre-

litigation notice.

18. On May 6, 2016, a Default Judgment against Cooper Commons was
entered in the amount of $5,593,278.70, representing the cost_of repair for various

construction defects at the Project.

19. On December 6, 2016, Plaintiff filed its Application for Writ of
Garnishment, pursuant to the Default Judgment against Cooper Commons, assigned to
Commission Margaret Benny.

FIRST CAUSE OF ACTION
(Breach of Implied Warranty of Workmanship and Habitability

— Against RBI and Cooper Commons Only)

20. The Association incorporates herein by reference all allegations included

in the above paragraphs.

21. By virtue of its planning, design and construction of the Project,
Defendants and their subcontractors impliedly warranted that the Project was designed,
developed, and constructed in a workmanlike manner and was reasonably suited for its

intended use.

 

 
Co Se SN th Be WY LH =

NY HB KH NH BR BH NN RD mem mmm ete
aon DN HH ee BR! NY HB SS © CO HN DR A FF W NH & ©

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 19 of 37

22. Defendants and their subcontractors did not construct the Project in a
workmanlike manner, and therefore the Project is not reasonably suited for its intended

use.

23. The Project has defects, including but not limited to defective concrete tile
roofs, low-slow roofs, exterior finishes including but not limited to plaster and stone

veneer, miscellaneous architecture along with window and doors.

24. On information and belief, the roofing contractor, hired, retained, and

 

supervised by RBI improperly constructed the roof at the site causing roof leaks,
inadequate roof slope causing ponding water, excessive plaster cracking and spalling

along with roof attic access doors improperly installed.

25. On information and belief, the exterior finishes contractor, hired, retained
and supervised by RBI, improperly constructed plaster system causing excessive
cracking and/or spalling, stone veneer system with inadequate clearance to concrete
flatwork, system failure including cracking, loose and/or falling off, and other damage.

26. On information and belief, the other subcontractors, hired, retained, and

supervised by RBI, improperly constructed the site, causing parking lot paving with

excessive settlement, sidewalk entry with excessive slope, and other damage.

27. On information and belief, the window and door installer, hired, retained,
and supervised by RBI, failed to correctly install and flash the windows, causing stained
and damaged framing, stained drywall, damaged texture and paint, damage to the

window product comers.

 

 
oOo Oe YN DN A &® WwW NY =

Yn NY Dw NY NY NY NY NY NHN =
e NAA BE oOH | FS Ce DA DRE EH AS

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 20 of 37

28. On information and belief, the Project was not constructed in conformance

with the project documents.

29. On information and belief, the Project was not constructed in conformance

with applicable building codes.

30. The construction defects are latent defects and were not discoverable

pursuant to a reasonable inspection at the time the Project was transferred to the

Association.

31. The defective construction of the Project has caused damage to Plaintiff,
including but not limited to the cost to repair the defects and all resultant damage,
including but not limited to stained paint, stained drywall, cracked concrete, cracked
stucco, cracked drywall, damaged landscaping and irrigation systems, damaged roof
sheathing, stained and damaged framing, etc.

- SECOND CAUSE OF ACTION

(Negligence — Against RBI, Cooper Commons, Pacific Stucco of Arizona,
Lamb Architects & Associates, Inc., and Lamb Architects, LLC)

32. The Association incorporates herein by reference all allegations included
in the above paragraphs.
33. Defendants and their subcontractors owed Plaintiff a duty to exercise

reasonable due care to design, develop, and construct the Project in a workmanlike

manner and to deliver a finished product that was suitable for its intended use.

 

 

 
oo CG SN BD A B&B BDH NH

bo bo bh bo bo bo nh bo bo a ‘a — vie — pet —_ ph — jaa
oo ~ n GN a Rad nN ome So © oo ~ an va) & w bo —_ @

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 21 of 37

34.

Defendants and their subcontractors violated that duty by designing,

developing, and constructing the Project defectively, not in a workmanlike manner, and

providing a product that is not suitable for its intended use.

35.

Through their negligence, Defendant RBI and its subcontractors damaged

the Plaintiff in an amount to be shown at trial.

WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

a.

b.

-d.

é.

For compensatory damages in an amount to be shown at trial;

For consequential damages in an amount to be shown at trial, which
amount shall include the cost of the Plaintiff's expert investigation
required to prove the existence, nature, cause, repair, and cost of repairing
the defects and other reasonably foreseeable amounts;

For an award of its attorneys’ fees and court costs;

For pre- and post-judgment interest on all sums awarded; and

For such other and further relief as the Court deems just and proper.

RESPECTFULLY SUBMITTED this 21st day of February 2017.

KASDAN LIPPSMITH WEBER TURNER LLP

By: /s/ Anne E. Meyers
Stephen L. Weber, Esq.

Scott A. Booth, Esq.

Anne E. Meyers, Esq.

3200 N. Central Ave., Ste. 2100
Phoenix, Arizona 85012
Attorneys for the Plaintiff

E-Filed this 21 day of February, 2017; E-served upon Burch & Cracchiolo, counsel for
Reliance Build. /s/ T. Whitney

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 22 of 37

EXHIBIT B

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 23 of 37

FROM : JUDGE DAVID M. TALAMANTE FAX NO. 56823728669 Dec. 17 2019 16:36AM Pi
LLUAL O
eae
cor

*+

oe NM KN tlh Ok Ow OD Oe

. a
hed bh bo N nN nN N ho bh — _ _ —_ — an ~ — —_ ron
ao st OO A Se OW lh —- © © ao =O) Ro a & WwW NH = ©

 

 

J :

CHRIS

ott Z ‘

Stephen L. Weber (SBN 022751)

Scott A. Booth (SBN 024170)

KASDAN LIPPSMITH WEBER TURNER LLP
3200 N. Central Ave., Ste. 2100

Phoenix, Arizona 85012

(602) 224-7800

Fax (602) 224-7801

E-Mail: kasdancourt@kasdancdlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
SANTAN CROSSING PROFESSIONAL

PLAZA CONDOMINIUM ASSOCIATION, Case No. CV2015-091851
an Arizona non-profit corporation,

Plaintiff, JUDGMENT
v. [PROPOSED]
COOPER COMMONS OFFICE, LLC, an (Assigned to the Hon. David Talamante)
Arizona limited liability company;
_ Defendants.

 

 

This matter having been tried to verdict and good cause appcaring,
IT IS HEREBY ORDERED, ADIUDGGED, AND DECREED AS FOLLOWS:
Plaintiff shall have and recover against Defendant, Cooper Commons Office, LLC,
and Defendant is ordered to pay to Plaintiff the following judgment amounts:

A. Compensatory Damages totaling $3,900,000.00 pursuant to the jury verdict.

B. Attorneys’ Fees totaling $_\, LoS ' 5S4. a

C. Taxable Costs totaling $__S*| WES Ate . This amount includes all
costs awardable pursuant to A.R.S. §§ 12-332, 12-341 and double taxable costs

pursuant to Rule 68, Ariz.R.Civ.P., from and after May 11, 2018.

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 24 of 37

 

 

 

 

 

 

 

 

 

 

FROM : JUDGE DAVID M. TALAMANTE FAX NO. 16223728668 | Dec. 17 2016 1@:30aM P2
£.

1 D. Expert Witness Fees totaling $ \28 | $40. . This amount includes

2 Plaintiff's expert witness fees pursuant to Rule 68, Ariz.R.Civ.P., incurred from and

3 afler May 11, 2018.

4 E._PresludgmentInterest-in-the-ameunt-of $—_—__ _ Computed at

° Ahe-staktitery-rate-of six amt one-quarter percent (6.25%) per annum of the tofal jury

8 verdiet-emount-of $3,900,000 trom the September 25, 2018 entry of verdict to the

date-of this Judgrrcny, (Pre-judgment Interest accrucs at the rate of $667.80/day).

9 F, Credit for Prior Confidential Settlements/Judgments shall be given to Defendant.
10 . The Court has been provided under seal three individual confidential
1 settlements/judgments that, without disclosing the individual resolution amounts,
12 collectively total $265,091.70.

13 G. Total Net Judgment in the amount of $ 6 V3 nl sy or .
14
IS.
16 statutory rate of of six and one-quarter percent (6.25%) per annum on the net
"7 judgment amount from the date of this Judgment until paid.
18 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED THAT:
9 ‘This Judgment resolves all claims and parties in the captioned action and is final. No
further matters remain pending and this judgment is entered under Rule 54(c).
. Dated: roti \
x Leds colo
25 David Talamante
26 Judge of the Arizona Superior Court
(Maricopa County)
27
28

 

 

 

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 25 of 37

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 26 of 37

EXHIBIT 1

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 27 of 37

FROM iJUDGE DAVID M. TALAMANTE FAX NO. 16823728668 Dec. 17 2018 18:30AM P

a

—_

. c
os _ _ ~— ~ — —
a A te Ww nN = OS

17

co Oo HW DR HH kh BW ON

 

ULNA @

PAD

 

Stephen L. Weber (SBN 022751)

Scott A. Booth (SBN 024170)

KASDAN LIPPSMITH WEBER TURNER LLP
3200 N. Central Ave., Ste, 2100

Phoenix, Arizona 85012

(602) 224-7800

Fax (602) 224-7801

E-Mail: kasdancourt/@kasdancdlaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA
SANTAN CROSSING PROFESSIONAL

PLAZA CONDOMINIUM ASSOCIATION, Casc No. CV2015-09185 1
an Arizona non-profit corporation,

Plaintiff, JUDGMENT:
v. [PROPOSED
COOPER COMMONS OFFICE, LLC, an (Assigned to the Hon. David Talamante)
Arizona limited liability company; .

Defendants.

 

 

This matter having been tried to verdict and good cause appearing,
IT IS HEREBY ORDERED, ADJUDGGED, AND DECREED AS FOLLOWS:
Plaintiff shall have and recover against Defendant, Cooper Commons Office, LLC,
and Defendant is ordered to pay to Plaintiff the following judgment amounts: |

A, Compensatory Damages totaling $3,900,000.00 pursuant to the jury verdict.

B. Attorneys’ Fees totaling $ \, HS , 5S4. a/

C. Taxable Costs totaling $__S*] UGS AY . This amount includes all
costs awardable pursuant to A.R.S. §§ 12-332, 12-341 and double taxable costs

pursuant to Rule 68, Ariz. 2.Civ.P., from and after May 11, 2018.

 

,
Berit

 

 
FROM :JUDGE DAVID M. TALAMANTE FAX NO. 6823728668 Dec. 17 2018 10:320M P2

1 DD. Expert Witness Fees totaling $ \25 , S40. . This amount includes

2 Plaintiff's expert witness fees pursuant to Rule 68, Ariz.R.Civ.P., incurred from and

3 afler May 11, 2018.

4 L_Presludgment-interest-in-the-ameount-of$—____ _ Computed at

° thestatutery-rate-of six aid one-quarter percent (6.25%) per annum of the tofal jury

° verdiet-emeount-of- $5,900,000 irom the Sepiember 25, 2018 entry of verdict to the

date-of this Judgrrent. (Pre-judgment Interest accrucs at the rate of $667.80/day).

9 KF, Credit for Prior Confidential Settlements/Judgments shail be given to Defendant.
10 The Court has been provided under seal three individual confidential
iI settlements/judgments that, without disclosing the individual resolution amounts,
12 collectively total $265,091.70.

13 G. Total Net Judgment in the amount of $ g WIZ 54°" .

14 H._Post=Iudgment-Interest-shall-acerue-at-the-rate-ef $————_____per-day from_the

15 datc-of this-Judgment-until this Judgment is paid. This amount et the |

16 statutory rate of of six and one-quarter percent (6.25%) per annum on the net

"7 judgment amount from the date of this Judgment until paid.

8 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED THAT:

9 This Judgment resolves all claims and parties in the captioned action and is final. No

i. further matters remain pending and this judgment is entered under Rule 54(c).

Dated: oli ig

24 fe

25 David Talamante

2% Judge of the.Arizona Superior Court
(Maricopa County)

27

28

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 28 of 37

 

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 29 of 37

FROM : JUDGE DAVID M. TALAMANTE FAX NO. : 6923728668 Dec. 17 2018 10:30AM P1
* . ay, a
COPY

   

| || Stephen L. Weber (SBN 022751)

Scott A. Booth (SBN 024170)

2 || KASDAN LIPPSMITH WEBER TURNER LLP
3200 N. Central Avc., Ste. 2100

Phoenix, Arizona 85012

 

 

4 || (602) 224-7800
Fax (602) 224-7801
5 || E-Mail: kasdancourt@kasdanedlaw.com
‘ Attorneys jor Plaintiff
7 .
8 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
9 IN AND FOR JHE COUNTY OF MARICOPA
10 || SANTAN CROSSING PROFESSIONAL
PLAZA CONDOMINIUM ASSOCIATION, Case No, CV2015-091851
11 |lan Arizona non-profit corporation,
2 Plaintiff JUDGMENT
13 j)¥- [PROPOSED]
14 || COOPER COMMONS OFFICE, LLC, an (Assigned to the Hon. David Talamante)
. Arizona limited liability company; .
15 Defendants.
16 |
17]| This matter having been tried to verdict and good cause appearing,
18 IT IS HEREBY ORDERED, ADJUDGGED, AND DECREED AS FOLLOWS:
19 Plaintiff shall have and recover against Defendant, Cooper Commons Office, LLC,

20 Hand Defendant is ordered to pay to Plaintiff the following judgment amounts:

 

 

1 A. Compensatory Damages totaling $3,900,000.00 pursuant to the jury verdict.

22 B. Attorneys’ Fees totaling $ L, WHS : SS. a/

. C. Taxable Costs totaling $_S"| UGS as . This amount includes all
95 costs awardable pursuant to A.R.S. §§ 12-332, 12-341 and double taxable costs
6 pursuant to Rule 68, Ariz.R.Civ.P., from and after May 11, 2018.

27

28

 

 

 

 

 
FROM :JUDGE DAVID M, TALAMANTE FAX NO. 26823728660 Dec. 17 2018 10:38AM P2

1 DD. Expert Witness Fees totaling $ {29 | $40. . This amount includes
2 Plaintiff's expert witness fees pursuant to Rule 68, Ariz.R.Civ.P., incurred from and
4 afier May 11, 2018.
4 L_Presludament-interest-inrte-amount-of$———___ _ Computed at
° the-statutery-rate-of six aiid one-quarter percent (6.25%) per annum of the total jury
6 verdiet-emount-of $3,900,000 trom the September 25, 2018 entry of verdict to the
date-ofthistudgmronr, (prejudgment Interest accrucs at the rate of $667.80/day), |
9 '. Credit for Prior Confidential Settlements/Judgments shail be given to Defendant.

10 The Court has been provided under seal three individual confidential

11 settlements/judgments that, without disclosing the individual resolution amounts,

12 collectively total $265,091.70.

13 . Total Net Judgment in the amount of $ $ Ne 504°" .

14 : . dJgoment-Interest-shall-acerue-2 ate~£-$ rye: fromthe

15 datc_of this-Judamentuntil this Judgmentis paid. This amount et Sout the |

16 statutory rate of of six and one-quarter percent (6.25%) per annum on the net

7 judgment amount from the date of this Judgment until paid.

8 IT IS FURTHER ORDERED, ADJUDGED, AND DECREED THAT:

a ‘This Judgment resolves all claims and parties in the captioned action and is final. No

further matters remain pending and this judgment is entered under Rule 54(c).

. Dated: iin ig

25 | David Talamante

26 Judge of the Arizona Superior Court

(Maricopa County)
27
28

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 30 of 37

 

 

 

 

 

 

 

 

 

 

 
  

  

 

 

 

uaa

 

 
Co Co SS DH CA F&F |W] HN He

bo bv NO to tO NO NO bo nN vt — yesh a ry —t — on —_
oo nN DBO A BP HN UU OllUlUlUlUCOUClCUCOUCUCUMNMLUCUCUCN NM a Rw UNG CO

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 31 of 37

Scott A. Booth (SBN 024170)

KASDAN LIPPSMITH TURNER LLP
3200 N. Central Ave., Suite 2100
Phoenix, Arizona 85012

(602)224-7800

Fax (602)224-7801

E-Mail: kasdancourt@kasdancdlaw.com

Timothy S. Menter (SBN 020240)
MENTER & WITKIN LLP
19800 MacArthur Blvd., Suite 300
Irvine, California 92612
(949)250-9000

E-mail: tmenter@menterwitkinlaw.com

Attorneys for Plaintiff

SANTAN CROSSING PROFESSIONAL PLAZA

CONDOMINIUM ASSOCIATION

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

SANTAN CROSSING PROFESSIONAL
PLAZA CONDOMINIUM
ASSOCIATION, an Arizona nonprofit
corporation,

Plaintiff/Judgment Creditor,
v.
WESTFIELD INSURANCE
COMPANY; and DOES 1 through 50,
Defendant/Judgment Debtor.

 

 

FROM THE STATE OF ARIZONA TO THE SHERIFF, CONSTABLE
OR OTHER OFFICER WHO IS AUTHORIZED BY LAW TO SERVE PROCESS:

JUDGMENT CREDITOR’S claim is $5,479,509.05 plus interest at the rate of
6.25% per annum from and after December 14, 2018, against Judgment Debtor Cooper
Commons Office LLC (“Judgment Debtor”), and the costs of issuing this Writ, including

the costs of service which will be as shown on the Affidavit of Service and may be added

to the judgment.

THEREFORE, pursuant to A.R.S. § 12-1574, you are commanded to summon

CASE NO.:
WRIT OF GARNISHMENT
&
SUMMONS -

 

 

WRIT OF GARNISHMENT & SUMMONS

 

 
oOo SF NSN DR A BP WD NO ww

bd bo nN bo No nN nN Ny bh — —_ pron | ph i — — vt an
oo ~ a wn >_> Ww N a > oO oe SN > wa bho _ Oo

‘be added to the judgment.

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 32 of 37

and appear before this Court the Garnishee whose name and address appears below and

who is believed to be within your County:

Westfield Insurance Company
c/o Director of Insurance
100 N. 15 Ave., Suite 102

Phoenix, AZ 85007

JUDGMENT CREDITOR STATES:

1. Judgment creditor was awarded a judgment against Cooper Commons
Office LLC.

2. On the date of this Complaint/Application, the amount of the outstanding balance
on the judgment of $5,473,509.05 plus accrued interest of $444,251.76, totals $5,917,760.81.
Interest has accrued and continues to accrue at the rate of 6.25% per annum ($937.24/day). The

cost of serving this Writ of Garnishment will be as shown on the Affidavit of Service and may

2. The name and address of the Garnishee is:

Westfield Insurance Company
One Park Circle to te pee
P.O. Box 5001
Westfield Center, Ohio 44251-5001
330-887-0101

3. And its Authorized Agent for purposed of this Writ is as follows:
Director of Insurance
100 N. 15™ Ave., Suite 102
Phoenix, AZ 85007
4. The names and last known mailing address of the Judgment Debtor is:
Cooper Commons Office LLC
' 2241 East Pecos Road #1
Chandler, Arizona 85225

5. The Judgment Creditor’s name and address in Arizona is:

Santan Crossing Professional Plaza Condominium Association

 

 

 

WRIT OF GARNISHMENT & SUMMONS

 
eo 6 NN BO A BP WD NHN eS

we nN No bho ho No BRO No No — bod, mt wt — — bond — pound —
ao nN BN UN B&F UNDO lL OSlUlUlUlUCOUUlClClUCOUNLUMNCOCON ROW

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 33 of 37

c/o Kasdan LippSmith Weber Turner LLP
3200 North Central Avenue, Suite 2100
Phoenix, Arizona 85012

6. Judgment Creditor’s attorneys’ names and addresses are:

Scott A. Booth, Esq.

Kasdan LippSmith Weber Turner LLP
3200 North Central Avenue, Suite 2100
Phoenix, Arizona 85012
602-224-7800

Timothy S. Menter
MENTER & WITKIN LLP
19800 MacArthur Blvd., Suite 300
Irvine, California 92612
(949)250-9000

7. A copy of the Judgment is attached as Exhibit 1.

TO THE GARNISHEE (A.R.S. §12-579):

YOU SHALL answer all the following questions in writing, under oath, on a separate document.
Your answer must be filed with the Court within 10 business days after you are served with this
Writ of Garnishment.

A. Were you holding personal property or money other than wages belonging to the
judgment debtor at the time this Writ was served on you?

B. How much money do you owe the judgment debtor and how much of that money did you
withhold pursuant to the Writ? Did you release any of that money after you were served
with the Writ, and, if so, how much did you release and why?

Cc. Did you possess any personal property belonging to the judgment debtor at the time the
Writ was served on you? If so, please describe each item or group of items you held and
describe the specific items of personal property you withheld pursuant to the Writ, if any.

D. What other person or entity, within your knowledge, is indebted to the judgment debtor or
in possession of personal property of the judgment debtor?

E, If the garnishee is a corporation, what shares, or interest does the judgment debtor own?

 

 

WRIT OF GARNISHMENT & SUMMONS

 

 
oO Co SN NHN UR B&B WY HNO ee

NO NO NO NO HN PO NK DH DD ww tm mle ltt
oo SN AO OO SF WD NO KH OS Oo OO HM KR OU RUlUwhOULUhDNGUUlUmrHEHCUCO

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 34 of 37

SUMMONS
A WRIT OF GARNISHMENT has been issued, naming you as garnishee. You are required to |
answer this Writ in writing, under oath, and file the answer with the Court within 10 days
(excluding weekends and holidays) after service on you. If you fail to file an answer, you may

be ordered to appear in person to answer this Writ. Requests for reasonable accommodation for |

| persons with disabilities must be made to the court by parties at least 3 working days in

advance of a scheduled court proceeding. If you fail to answer and appear, a default judgment |
may be entered against you, and you may be ordered to pay the full amount shown on this

 

Writ, plus attorney fees and costs.

Requests for reasonable accommodations for persons with disabilities must be
made to the Division assigned to the case by parties at least three (3) judicial days in
advance of a scheduled court processing.

Requests for reasonable accommodations for persons who need an interpreter must
be made to the Division assigned to the case by parties at least three (10) judicial days in
advance of a scheduled court processing.

THIS SUMMONS IS NOT A REQUEST TO SEND ANY MONEY OR PERSONAL
PROPERTY TO THE COURT.

 

 

Date Judicial Officer/Clerk of the Court

. NOTICE TO GARNISHEE
You should have been served with a blank Garnishee’s Answer form. You may complete and

 

 

 

WRIT OF GARNISHMENT & SUMMONS

 

 

 
Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 35 of 37

 
Oo Co “SS HR A F&F W LH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 36 of 37

RECEIVED

By Legal / Compliance Departm

 
  

   

Scott A. Booth (SBN 024170)

KASDAN LIPPSMITH TURNER LLP
3200 N. Central Ave., Suite 2100
Phoenix, Arizona 85012

(602)224-7800

 

 

Fax (602)224-7801 STATE OF ARIZONA
E-Mail: kasdancourt@kasdancdlaw.com DEPT. OF INSURANCE
Timothy S. Menter (SBN 020240) APR 03 2020
MENTER & WITKIN LLP 3°56

19800 MacArthur Blvd., Suite 300 oe EOF badness
Irvine, California 92612 SERVICE OF PROCESS

(949)250-9000
E-mail: tmenter@menterwitkinlaw.com

Attorneys for Plaintiff
SANTAN CROSSING PROFESSIONAL PLAZA
CONDOMINIUM ASSOCIATION

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

SANTAN CROSSING PROFESSIONAL | CASE NO.: CV2020-004257
PLAZA CONDOMINIUM
ASSOCIATION, an Arizona nonprofit
corporation,

Plaintiff,
Vv.

 

WESTFIELD INSURANCE
COMPANY; and DOES | through 50,

Defendants. (Assigned to )

 

 

TO THE ABOVE NAMED DEFENDANT(S):
Westfield Insurance Company
c/o Director of Insurance
100 N. 15" Ave., Suite 102
Phoenix, AZ 85007

YOU ARE HEREBY SUMMONED and required to appear and defend, in the
above entitled action within TWENTY (20) DAYS, after the service of the Summons and
Complaint upon you, exclusive of the day of served. If served outside the State of
Arizona, you shall appear and defend within THIRTY (30) days, exclusive the day of
service.

In order to appear and defend, you must file a proper response or answer in writing
with the Clerk of this Court, accompanied by the required filing fee. Failure to so appear

1

 

 

 
oOo Oo SD WU B&B WD HN eS

NN BM BR RO ND BR RD BRR nwt mettre pam peech teh
oOo SN DR HU Re YD! BO OD OlUlmwOULULU UNO Uw ON OOF

 

 

Case 2:20-cv-00792-SPL Document 1-1 Filed 04/23/20 Page 37 of 37

and defend will result in a judgment by default being rendered against you for the relief
requested in the Complaint.

Requests for reasonable accommodations for persons with disabilities must be
made to the Division assigned to the case by parties at least three (3) judicial days in
advance of a scheduled court processing.

Requests for reasonable accommodations for persons who need an interpreter must
be made to the Division assigned to the case by parties at least three (10) judicial days in
advance of a scheduled court processing.

You are required by law to serve a copy of your response or answer upon the
Plaintiff(s) addressed as follows:

Scott A. Booth, Esq.
KASDAN LIPPSMITH WEBER TURNER LLP
3200 N. Central Avenue, Suite 2100
Phoenix, AZ 85012

Timothy S. Menter, Esq.
MENTER & WITKIN LLP
19800 MacArthur Blvd., Suite 300
Irvine, California 92612

SIGNED AND SEALED, this date

 

GOPY

: $ 70F)
By — APR 03?

\)\ CLERK OF THE SUPERIOR COURT
V. GARCIA
DEPUTY CLERK

 

 

 
